Title: To Benjamin Franklin from Jean-Baptiste Le Roy, 5 December 1777
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


My Dear friend
Paris, December Friday the 5th [1777]
Pray be so good to lett me know whether or no you have received authentical News last Tuesday from america or any news at all talking of a battle between Genel. Washington and Genl. Howe. A Gentleman told me yesterday that a friend of his homme digne de foi told him that being at Passy two Days ago he was by you when you received News from america of a battle and that your good Heart and natural feelings made you weep on hearing of so many persons Slained. But notwithstanding that gentleman’s being homme digne de foi I doubt much of that piece of news but as great many People know here my Connexions with you of which I ame Proud they teaze me with questions about those News from america. Pray then be so obliging as to lett me have a word about it. I ame Sure Mr. Franklin your grand-son will be so kind, as to do it for me, as to avoid you the trouble of writing. Accept my Dear friend of my best compliments.
John Le Roy
 
Addressed: To / The Honourable Dr Franklin / at Passy
